Citation Nr: 0204189	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  01-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right lower extremity disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to February 
1958.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, (RO), which denied the benefit sought on 
appeal.

In connection with his appeal, the veteran testified at a 
videoconference hearing in January 2002, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e).  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an unappealed September 1995 rating decision, the RO 
denied service connection for a right lower extremity 
disorder.

3.  The evidence associated with the claims file subsequent 
to the RO's September 1995 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's September 1995 decision denying entitlement to 
service connection for a right lower extremity disorder is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

2.  The evidence received subsequent to the RO's September 
1995 denial is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
right lower extremity disorder have not been met.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim for 
service connection for a right lower extremity disorder.  The 
veteran maintains that he suffered a right lower extremity 
disorder while in active service, and that he currently 
suffers a disability resulting from his service injury.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.  While the 
VCAA does not serve as a basis to reopen a claim (unless new 
and material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO has informed the veteran of the 
evidence needed, both to reopen his claim and to establish 
service connection, as set forth in various rating decisions 
and a statement of the case (SOC).  The RO made satisfactory 
efforts to ensure that all relevant evidence was associated 
with the claims file; it also informed the veteran of the 
reasons for not reopening his claim, as well as the evidence 
necessary to reopen it.  The veteran presented personal 
testimony at a hearing before the undersigned Board member, 
conducted in January 2002.  All relevant and available 
outpatient treatment records and the veteran's service 
medical records were obtained.  The RO provided the veteran 
with copies of the rating decisions and the SOC concerning 
the determination of whether new and material evidence had 
been submitted.  The Board is unaware of any additional 
outstanding records pertaining to this issue.  Under the 
circumstances, the Board finds that the duty to assist has 
been satisfied, and no additional development is necessary.  
As such, the Board will proceed with appellate disposition.

A review of the record reveals that in a September 1995 
rating decision, the RO denied service connection for a right 
lower extremity disorder, on the basis that the medical 
evidence showed no notation of an injury to the veteran's 
right lower extremity during service, and showed no causal 
relationship between any incident of the veteran's service 
and his current disability.  The veteran was notified of the 
RO's September 1995 rating decision and his appellate rights 
by VA letter dated in October 1995.  Although the veteran 
initiated an appeal, he did not timely submit his substantive 
appeal, and the September 1995 decision as to that issue 
became final.  See 38 U.S.C.A. § 7105(a)(c); 38 C.F.R. 
§ 20.302.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  As the veteran filed his claim prior 
to this date, the earlier version of the law remains 
applicable in this case.  Accordingly, the law states that if 
new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001) (eliminates the concept of a well-grounded claim).

As noted, a September 1995 rating decision denied service 
connection for a right lower extremity disorder and that 
decision became final when the veteran did not complete his 
appeal within one year of being notified of the decision.  
With these considerations, the Board must now review all of 
the evidence that has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final denial in September 1995.  This additional evidence 
consists of VA outpatient treatment reports and VA 
hospitalization reports from November 1992 to September 2001 
and the transcript of a personal hearing conducted January 
2002.

The evidence missing at the time of the last final September 
1995 rating decision was competent medical evidence to show 
that the veteran had a current disability which could be 
identified with an incident of service origin.  The record 
still lacks such evidence.  The outpatient treatment records 
and the hospitalization discharge summaries show evidence 
that the veteran has a current right lower extremity 
disorder; they show complaints of and treatment for leg 
weakness, ankle swelling, chronic diabetic foot ulceration, 
osteomyelitis, and a chronic mid-foot deformity, secondary to 
Charcot neuropathic joint disease.  These records are new, in 
that they either did not exist or were not of record at the 
time of the September 1995 rating decision; however, the 
Board finds that they are cumulative and redundant of 
evidence already of record.  38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence 
showing a current diagnosis of a right lower extremity 
disorder, although necessary for a finding of service 
connection, was already of record at the time of the 
September 1995 rating decision.  This was shown by a July 
1995 VA examination.  As the medical evidence submitted after 
September 1995 also addresses the existence and severity of 
the veteran's right lower extremity disorder, but does not 
address the issue of an in-service injury or disease that is 
medically related to the veteran's current disability, the 
Board finds that it is cumulative and redundant of the 
evidence already of record.

With respect to the veteran's hearing testimony, the Board 
acknowledges his assertion that he suffered an injury to his 
right foot while in the service, after dropping ammunition 
onto it, and that this injury was the cause of his current 
right lower extremity disorder; however, such an assertion 
does not constitute new and material evidence.  The veteran 
lacks the competency to provide an opinion that requires 
specialized knowledge, skill, experience, training or 
education, such as an opinion as to the etiology of his 
current right lower extremity disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  Thus, the 
medical evidence and the veteran's hearing testimony are not 
deemed to be "new and material evidence" and they cannot 
serve to reopen the claim, as they do not shed any light on 
pertinent issues not already established at the time of the 
September 1995 rating decision, such as the question of 
whether the veteran's current right lower extremity disorder 
is related to an incident of his military service.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final rating decision of 
September 1995, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, new and material evidence has not been submitted and 
the claim of service connection for a back disorder is not 
reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a right lower extremity 
disorder, and the claim is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

